DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 15 December 2021 is acknowledged. Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 1-3, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleich et al. (US 2013/0171599).
Regarding claim 1, Bleich discloses an animal harness for round-the-clock monitoring of an animal's health status, comprising: an electronics module having a processor and memory storing firmware (e.g. ¶¶ 145, 210, etc.); a plurality of temperature sensors (e.g. ¶¶ 211 – “Embodiments of the monitor device 500 can also include other sensors, for example, sensors for respiration, temperature…”); a plurality of auscultation sensors (e.g. ¶¶ 206-207 - auscultation); at least one flexible panel electrically coupling the temperature sensors and the auscultation sensors to the electronics module (e.g. ¶¶ 70, 294-295 – strap, integrated with clothing, etc.); a soft chassis having a main body with a cavity for containing and positioning the flexible panel around a heart girth of the animal, wherein the soft chassis positions the temperature sensors are positioned at axillary areas of the animal and positions the auscultation sensors around a chest of the animal to detect chest movement (e.g. ¶¶ 207 – Fig. 32A; ¶¶ 211 – Figs 30B/E); and machine readable instructions stored within the memory that, when executed by the processor, control the processor to read health status data from the plurality of temperature sensors and the plurality of auscultation sensors and, at intervals, send the health status data to one or both of a mobile device and a server (e.g. ¶¶ 270)
Regarding claim 2, Bleich discloses the soft chassis further comprising two axillary straps, each positioned towards an opposite end of the soft chassis and each being partially hollow to receive an offshoot of the flexible panel having at least one of the temperature sensors attached thereto, the two axillary straps forcing the temperature sensors against the axillary areas of the animal (e.g. ¶¶ 54, see Figs 30A-F).
Regarding claim 3, Bleich discloses each of the two axillary straps further comprising thermal insulation positioned on a side of the axillary strap facing away from the animal (e.g. ¶¶ 207 – where the strap necessarily provides some level of thermal or heat insulation for the components and body).
Regarding claim 8, Bleich discloses the soft chassis further comprising at least one adjustable length strap that attach at either side of a folding region of the soft chasses, wherein the adjustable length strap adjust a length of the soft chassis (e.g. ¶¶ 211 – where it is noted that the strap is necessarily adjustable in order to accommodate different chest sizes of users).
Regarding claim 10, Bleich discloses the adjustable length strap having elastic that maintains a correct tension of the animal harness around the animal (e.g. ¶¶ 211 – Fig. 32A – where the device is necessarily kept secured by the tension of the strap in order to acquire consistent data).
Regarding claim 12, X discloses the electronics module further comprising at least one motion sensor to sensing one or both of motion and orientation of the animal harness (e.g. ¶¶ 69 – accelerometers and gyroscopes for posture information).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bleich et al. (US 2013/0171599) in view of Longinotti-Buitoni (US 2018/0184735).
Regarding claim 4, Bleich fails to expressly disclose each of the auscultation sensors being soldered to the flexible panel.  The examiner notes the soldering of components in an electrical system is notorious in the art of electronic devices.  In the same field of endeavor, Longinotti-Buitoni discloses the soldering of sensors to a flexible panel in order to create an effective conductive pathway.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the known technique of soldering, as taught by Longinotti-Buitoni, into the electronic manufacturing of the device in Bleich, in order to yield the predictable results of providing a known reliable and effective conductive pathway for the communication with the sensor.
Regarding claim 11, Bleich fails to expressly disclose the electronics module further comprising an ambient temperature sensor and an ambient humidity sensor, the .
Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bleich et al. (US 2013/0171599) in view of Evans et al. (US 2015/0005609).
Regarding claims 5 and 13, Bleich fails to expressly disclose at least three removable ECG electrodes; at least three snap connectors, a female side of each one of the three snap connectors being attached to a different one of the three removable ECG electrodes, and a male side of each one of the three snap connectors being attached through one of three holes in the flexible panel and electrically connected, through the flexible panel, to the electronics module; and wherein each of the three snap connectors are assembled through three holes in the soft chassis to position the three removable ECG electrodes at a left side of the animal, a right side of the animal, and on a back of the animal.  In the same field of endeavor, Evans discloses the use of at least three removable ECG electrodes connected by snap connectors to the ECG 
Regarding claim 6, Bleich fails to expressly disclose each of the three the removable ECG electrodes being selected from the group comprising a comb-style electrode, and a cup-style electrode.  Evans discloses the use of cup style electrodes, in order to provide a secure positioning of the electrode on the patient (e.g. ¶¶ 57).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to substitute the cup style electrodes as taught by Evans into the device of Bleich in order to yield the predictable results of improving the device with electrodes which were sell secured on the patient.
Regarding claim 7, Bleich discloses at least one gel-port for application of a conductive gel or liquid to one of the removable ECG electrodes while the animal harness is attached to the animal, the gel-port passing through the snap connector and the removable ECG electrode (e.g. ¶¶ 221 – conductive gels/pastes).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bleich et al. (US 2013/0171599) in view of Mendez et al. (US 2013/0046219).  Bleich fails to expressly disclose an adjustable length strap having colored stitching to indicate when a tension of the animal harness around the animal is correct.  In the same field of .




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Burton (EP 3242587 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792